DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 9,794,879. This is a statutory double patenting rejection.
As to claim 1, Yang et al teaches an apparatus, comprising: a memory; and baseband circuitry coupled to the memory, the baseband circuitry to: process a listing of association identifiers (AIDs), each AID corresponding to a one of a plurality of stations (STAs) comprised in a multiple-user multiple-input and multiple-output (MU- MIMO) STA group, to determine an order of the plurality of STAs; process a block acknowledgement (BACK) field to determine the STAs instructed to send a BACK based on the determined order of the plurality of STAs; process a reverse direction (RD) field to determine the STAs instructed to send an RD transmission; determine a duration of the RD transmission of each STA; and determine a time to operate in a power saving mode based on the determined order of the STAs instructed to send a BACK, the determined STAs instructed to send the RD transmission, and the determined duration of the RD transmissions (see claim 1). 
As to claim 2, Yang et al teaches the listing of AIDs to include a sequential listing of the AIDs (see claim 2).
As to claim 3, Yang et al teaches the BACK field to include a sequence of bits, each bit to correspond to one of the AIDs in the listing of AIDs (see claim 3).
As to claim 4, Yang et al teaches the sequence of bits to include 8 bits (see claim 4).
As to claim 5, Yang et al teaches a first bit value to indicate an instruction to send the BACK and a second bit value to indicate an instruction to not send the BACK (see claim 5).
As to claim 6, Yang et al teaches the RD field to include a sequence of bits, each bit to correspond to one of the AIDs in the listing of AIDs (see claim 6).
As to claim 7, Yang et al teaches the sequence of bits to include 8 bits (see claim 7).
As to claim 8, Yang et al teaches a first bit value to indicate an instruction to send the RD transmission and a second bit value to indicate an instruction to not send the RD transmission (see claim 8).
As to claim 9, Yang et al teaches an enhanced multi-gigabit (EDMG) Header A to include the listing of AIDs and at least one of the BACK field and the RD field (see claim 9).
As to claim 10, Yang et al teaches the EDMG Header A to include the duration of the RD transmission of each STA (see claim 10).
As to claim 11, Yang et al teaches an EDMG Header B to include at least one of the BACK field and the RD field (see claim 11).
As to claim 12, Yang et al teaches EDMG Header B to include the duration of the RD transmission of each STA (see claim 12).
As to claim 13, Yang et al teaches the determined time to operate in the power saving mode based on operating in the power saving mode during the RD transmissions of the STAs (see claim 13).
As to claim 14, Yang et al teaches the determined time to operate in the power saving mode based on not operating in the power saving mode during the RD transmissions of the STAs (see claim 14).
As to claim 15, Yang et al teaches the determined time to operate in the power saving mode based on operating in the power saving mode during a portion of the RD transmission of the STAs (see claim 15).
As to claim 16, Yang et al teaches at least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed at a wireless communication device, cause the wireless communication device to: process a listing of association identifiers (AIDs), each AID corresponding to a one of a plurality of stations (STAs) comprised in a multiple-user multiple-input and multiple-output (MU- MIMO) STA group, to determine an order of the plurality of STAs; process a block acknowledgement (BACK) field to determine the STAs instructed to send a BACK based on the determined order of the plurality of STAs; Docket No.: P111869-C1-C1-C1/1020.111869C3 35process a reverse direction (RD) field to determine the STAs instructed to send an RD transmission; determine a duration of the RD transmission of each STA; and determine a time to operate in a power saving mode based on the determined order of the STAs instructed to send a BACK, the determined STAs instructed to send the RD transmission, and the determined duration of the RD transmissions (see claim 16).
As to claim 17, Yang et al teaches the BACK field to include a sequence of bits, each bit to correspond to one of the AIDs in the listing of AIDs (see claim 17).
As to claim 18, Yang et al teaches a first bit value to indicate an instruction to send the BACK and a second bit value to indicate an instruction to not send the BACK (see claim 18). 
As to claim 19, Yang et al teaches the RD field to include a sequence of bits, each bit to correspond to one of the AIDs in the listing of AIDs (see claim 19).
As to claim 20, Yang et al teaches a first bit value to indicate an instruction to send the RD transmission and a second bit value to indicate an instruction to not send the RD transmission (see claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649